Citation Nr: 0208825	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability (other than nicotine dependence), including a 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for skin cysts, 
including as a result of exposure to Agent Orange in service.  

4.  Entitlement to service connection for the residuals of 
multiple shell fragment wounds (SFW) of the right leg.  

(The additional issues of entitlement to service connection 
for a respiratory disability and for nicotine dependence 
require further development and will be the subjects of a 
later decision by the Board.)  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from August 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2001, the appellant and his representative appeared 
before the undersigned at a hearing held at the RO.  A 
transcript of that hearing is of record.  At the hearing, the 
appellant withdrew his appeal with respect to the issues of 
entitlement to service connection for hearing loss of the 
right ear, for ulcers, and for alcohol abuse.  

The evidentiary record in this appeal has been developed 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, e.g., the supplemental statement of the case issued in 
August 2001.  With respect to the issues which are the 
subject of the present decision, neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate these claims.  Therefore, the Board is satisfied 
that no further action is required to comply with the VCAA or 
the regulations implementing it.  

The Board is undertaking additional development on the issues 
of service connection for a respiratory disability and for 
nicotine dependence pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002)(to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of this additional development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903.)  After giving this notice 
and reviewing the appellant's response to this notice, the 
Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the claims at issue herein has been obtained.  

2.  The appellant has PTSD which is related to his military 
service, but he has no other acquired psychiatric disability 
(except possibly nicotine dependence) that was present within 
one year of his discharge from service or is etiologically 
related to his military service.  

3.  A chronic acquired low back disability was not present in 
service or for many years afterward, and is not etiologically 
related to military service.  

4.  Chronic skin disability was not present in service and is 
not etiologically related to the veteran's exposure to Agent 
Orange in Vietnam or to any other event in service.  

5.  The veteran sustained no SFW of the right leg in service.  
CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is 
established.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  Other than nicotine dependence and PTSD, an acquired 
psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  A low back disability was not incurred in or aggravated 
by active military service, and the incurrence or aggravation 
of arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  

4.  Skin cysts were not incurred in or aggravated by active 
military service, nor were sebaceous cysts the result of 
exposure to Agent Orange in service.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).  

5.  Multiple SFW of the right leg were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2001).  In addition, 
arthritis or a psychosis may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The aforementioned factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Acquired Psychiatric Disability, including PTSD

The issue of entitlement to service connection for the 
psychiatric disability of nicotine dependence is inextricably 
intertwined with the claim seeking service connection for a 
respiratory disability due to tobacco use in service, both of 
which require further evidentiary development.  After the 
required development, the Board will decide those issues.  

The service medical records are devoid of complaints, 
treatments, findings or diagnoses indicative of an acquired 
psychiatric disability in service.  Likewise, a psychosis is 
not shown by competent medical evidence to have been present 
within one year of service.  However, two VA psychiatric 
examiners have diagnosed PTSD, and the second of these VA 
examiners further stated in his May 2001 report that, based 
upon the findings on this examination and a review of the 
available medical records and the relevant diagnostic 
criteria, it further appeared that the appellant's PTSD was 
related to his military service.  

Although the RO has been unable to confirm most of the 
claimed stressors due to the appellant's inability to provide 
specific information, the service department has certified 
that his unit at LZ Linda came under fire from enemy rockets 
in February 1972 while the appellant was assigned to that 
unit, although these attacks caused minimal damage and no 
casualties.  This information is sufficient to corroborate 
the appellant's contentions concerning his exposure to a 
stressful event in Vietnam and therefore, in conjunction with 
the May 2001 medical opinion by a VA examiner, warrants the 
allowance of the claim seeking service connection for PTSD.  

Low Back Disability

The appellant acknowledges that he currently has a herniated 
lumbar disc at L4-5 which is due to a post-service injury in 
1997 for which he received a Workers' Compensation 
settlement.  He nevertheless contends that he incurred a 
chronic low back disability, which he identifies as 
arthritis, in service as the result of having to carry heavy 
artillery shells.  

However, the service medical records reflect no complaints or 
treatments for low back pain, and the clinical evaluation of 
the spine on the separation medical examination in March 1972 
was normal.  As late as November 1977 (more than five years 
after service), X-ray studies of the lumbosacral spine 
disclosed no evidence of arthritis or of any disc space 
narrowing.  

The appellant sought private medical treatment in November 
1977 because he had recently hurt his back while lifting, and 
he reported that he had previously been told that he had a 
congenital malformation of the back, which sounded like spina 
bifida occulta to the treating physician.  The X-ray films 
taken at this time did reveal a spina bifida occulta of the 
S1 vertebra.  This congenital back abnormality could account 
for the appellant's alleged (but unrecorded) complaints of 
low back pain in service after carrying heavy artillery 
shells; however, such congenital defects are not legally 
eligible for service connection pursuant to 38 C.F.R. 
§ 3.303(c).  

A diagnosis of lumbosacral strain was reported in April 1987 
at Lee County Memorial Hospital, but it was also reported at 
that time that the appellant had pulled a muscle in his back 
in 1979.  No link to service is reflected by this evidence.  

In sum, the medical evidence demonstrates that the veteran 
acquired no disability of his low back until many years after 
service and that his current low back disability is not 
etiologically related to service. 

Skin Cysts

The appellant contends that he has skin cysts on his back, 
neck, abdomen and elsewhere which are the result of his 
exposure to Agent Orange while serving in Vietnam.  The 
evidence, however, does not support this assertion, and the 
appellant has submitted nothing more than his own contentions 
to show that his skin lesions are related to service.  The 
appellant served in Vietnam from late July 1971 to March 
1972.  

At the time of his enlistment medical examination in May 
1970, the appellant gave a medical history of having 
"boils" in the past, and the examining physician reported 
that the most recent of these boils had occurred only two 
weeks previously on the back of the neck.  No treatments in 
service for a skin disability are reflected by the service 
medical records, and a very fuzzy photograph submitted by the 
appellant does not really show a cyst on his chest as alleged 
and dates from April 1972 (after service) according to the 
appellant.  

Post-service medical records document treatments for several 
sebaceous cysts located on the abdomen, neck, back and 
elsewhere, but there is no indication in the medical evidence 
that the cysts are etiologically related to service.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

Sebaceous cysts are not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of sebaceous cysts in humans.  See 38 C.F.R. § 
3.309(e).  

The appellant has never been diagnosed with chloracne (a skin 
disease for which VA does recognize a positive association 
between exposure to Agent Orange and the development of the 
disease in humans).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  

Multiple SFW, Right Leg

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2001).  

The appellant contends that three pieces of shrapnel from an 
incoming enemy rocket hit his lower right leg while he was 
stationed at LZ Linda in Vietnam, leaving scars which are 
still painful.  The service medical records do not document 
this injury, nor did the appellant receive a Purple Heart 
Medal for this combat injury, a circumstance which he is 
completely unable to explain.  In addition, according to the 
service department, enemy shelling of LZ Linda did not result 
in any casualties while the appellant was present at that 
location.  Moreover, in a written statement received in 
support of the present claims, the Command Sergeant Major of 
the appellant's unit at LZ Linda did not confirm that the 
appellant had been wounded in action there.  

The appellant has not been consistent in describing the 
circumstances surrounding this alleged injury either.  He 
initially reported (in a written statement dated in November 
1998) that the shell fragments were removed from his lower 
right leg in a hospital in Da Nang, but he later recounted at 
the October 2001 hearing that a medical corpsman at LZ Linda 
removed the shell fragments and bandaged the wound before 
sending him three days later to the hospital in Da Nang for 
further treatment.  He also has at times described a very 
superficial wound and at other times said that the shell 
fragments penetrated to the bone.  In view of these 
inconsistencies, the absence of documentation in the service 
medical records, the absence of the Purple Heart Medal or 
other combat awards, the absence of other corroborating 
evidence of the veteran's participation in combat, and the 
dearth of relevant findings in the post-service medical 
records, the Board has concluded that the appellant did not 
sustain a SFW to the right leg in service, as he has 
contended.  The provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) have been considered in reaching this 
determination, but the appellant's naked word without any 
form of corroboration cannot be viewed in these circumstance 
as satisfactory lay evidence of the claimed combat injury.  

In reaching its determinations in the present decision, the 
Board has reviewed all of the relevant evidence of record in 
accordance with 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is is granted.

Entitlement to service connection for an acquired psychiatric 
disability (other than nicotine dependence or PTSD), for a 
low back disability, for skin cysts, and for multiple SFW of 
the right leg is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


